PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Feyereisen et al.
Application No. 16/426,764
Filed: 30 May 2019
For: DYNAMIC VERTICAL SITUATION DISPLAY

:
:
:	DECISION ON PETITION
:
:
:


This is in response to the petition under 37 CFR 1.55(f) filed October 5, 2020, to accept an unintentionally delayed certified copy of a foreign priority application. This is also a decision on the petition under 37 CFR 1.55(e) filed June 23, 2021, to accept an unintentionally delayed claim for priority to IN 201841041165 filed October 31, 2018, as set forth in the accompanying corrected Application Data Sheet (“ADS”).

The petition under 37 CFR 1.55(f) is DISMISSED as inappropriate.

The petition under 37 CFR 1.55(e) is DISMISSED.

On October 5, 2020, applicant filed a petition under 37 CFR 1.55(f) with a $200 fee. Additionally, the Office received a certified copy of the foreign priority application IN 201841041165 on October 5, 2020. On June 23, 2021, applicant submitted a petition under 37 CFR 1.55(e), a $2100 petition fee, a corrected ADS identifying the foreign application by application number, country, and filing date (including an access code), and an acceptable statement of unintentional delay. 

37 CFR 1.55(e)(2) requires that a petition to accept a delayed claim for priority be accompanied by a certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies. Where a priority claim under 37 CFR 1.55(g) was not timely made, 37 CFR 1.55(g) allows the priority claim and the certified copy required under 37 CFR 1.55 to be filed pursuant to a petition under 37 CFR 1.55(e) without the need to file a petition under 37 CFR 1.55(f). For this reason, the petition under 37 CFR 1.55(f) is inappropriate in view of the filing of the petition under 37 CFR 1.55(e) on June 23, 2021. 

With regard to the petition under 37 CFR 1.55(e), the Office notes that this pending nonprovisional application did not include a proper reference to the foreign application, 

A grantable petition under 37 CFR 1.55(e) to accept a delayed claim for foreign priority must be accompanied by the following:

(1)       The priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
	(2)	The petition fee as set forth in 37 CFR 1.17(m);
	(3)	A certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies; and
(4)	A statement that the entire delay between the date the priority claim was due under 37 CFR 1.55(d) and the date the priority claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional) 

Additionally, the nonprovisional application must be filed within twelve months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed. See MPEP 213.03. 

The present petition under 37 CFR 1.55(e) does not meet requirement (1). 

In particular, petitioner has not provided a properly marked-up corrected ADS identifying the addition of the priority claim to IN 201841041165 with underlining of the entire foreign priority claim. 

MPEP 601.05(a)(II)  CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states, in pertinent part:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS In general, the identification of the information being changed should be made relative to the most recent filing receipt. . . .

. . .

. . . Where the most recent filing receipt does not include a benefit claim or priority claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78 or 1.55 or the claim was not previously included in an ADS, a corrected ADS submitted to add the benefit or priority claim must identify the addition of the benefit claim or priority claim with underlining relative to the most recent filing receipt (i.e., the entire benefit or priority claim must be underlined). For example, if an ADS included a benefit claim but the relationship between the instant application and the parent application was not provided, and the most recent filing receipt for the application shows no benefit claim, the entire benefit claim must be shown with underlining in the corrected ADS. 

Emphasis added.

As shown below, the most recent filing receipt issued on June 21, 2019, does not include any foreign priority claim. 


    PNG
    media_image2.png
    84
    789
    media_image2.png
    Greyscale

Therefore, the claim for priority to IN 201841041165 is NOT information of record. Accordingly, petitioner is required to identify the addition of the priority claim to IN 201841041165 by underlining the foreign priority claim in its entirety (including the Application Number, Country, Filing Date, and Access Code) in the Foreign Priority Information section of a corrected ADS. As there are no foreign priority claim of record, there is no information being deleted requiring strike-through. Appropriate markings in a corrected ADS are necessary for the Office to capture such information for publication purposes.  
If applicant wishes to claim priority to the prior foreign application, applicant must file a “Renewed Petition under 37 CFR 1.55(e)”, accompanied a corrected ADS containing a proper reference to the prior foreign application with the appropriate markings to show the changes/addition of text in the Foreign Priority Information section of a corrected ADS (i.e., underlining of the entire priority claim) in compliance with 37 CFR 1.76(c)(2).    

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:		(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Questions related to this decision may be directed to the undersigned at (571) 
272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        	





    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)